DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.

Election/Restrictions
Claims 1-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 15 April 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Adelson on 16 May 2022.

The application has been amended as follows: 

    PNG
    media_image1.png
    122
    255
    media_image1.png
    Greyscale
In claim 29, lines 4-6, “   



		.(TNM1).”	
has been substituted by --wherein each R independently represents 
    PNG
    media_image2.png
    38
    220
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    59
    215
    media_image3.png
    Greyscale
; 
and n is an integer from 6 to 7 
(TNM1).--.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent art known by Chen et al. (US Serial No. 2017/0007362), as cited on the IDS, teaches crosslinked polymers useful in orthodontic appliances and light polymerizable liquid compositions and formulations useful for making crosslinked polymers [abs].  Chen et al. teaches the formulation comprises at least one urethane (meth)acrylate prepolymer and at least one vinyl monomer [0014-0015].  Chen et al. fails to teach a toughness modifier comprising a (poly)carbonate-(poly)urethane dimethacrylate, as required by instant component (B), and the reactive diluent as required by instant component C.  Chen et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the generic teaching of crosslinked polymers used in orthodontic applications, to the specifically claimed curable composition comprising Component A having instant chemical formula (I) and Component B of instant chemical formula (II), (III), (IV) or (V), and reactive diluent Component C, as required by the instant application.  Such a reconstruction of the prior art would be based on impermissible hindsight.
Hecht et al. (US Patent No. 6833425) teaches fillers for plastic formulations based on a polyurethane, obtained by reaction of A) one or more of the following compounds: 2,2-bis-4-(3-methacryloxy-2-hydroxypropyl)phenylpropane, 2,2-bis-4-(3-acryloxy-2-hydroxypropyl) phenylpropane, glycerol monoacrylate, glycerol monomethacrylate, trimethylolpropane monoacrylate, trimethylolpropane monomethacrylate, pentaerythritol diacrylate, pentaerythritol dimethacrylate, (B) one or more of the following compounds: polyester- and polycarbonate-diols, (C) one or more of the following compounds: neopentylglycol, trimethylolpropane, 1,6-hexanediol, (D) 2,2-dimethylolpropionic acid, (E) isophorone diisocyanate and/or 4,4',dicyclohexylmethane diisocyanate, (F) as diamine: 1,2-diamionethane; as polyamine with a functionality greater than 2: diethylenetriamine [claim1-3].  Hecht et al. fails to teach the oligomeric dimethacrylate, as required by instant component A, and the reactive diluent, as required by instant component C.  Hecht et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the generic teaching of fillers for plastic formulations based on a polyurethane, to the specifically claimed curable composition comprising Component A having instant chemical formula (I) and Component B of instant chemical formula (II), (III), (IV) or (V), and reactive diluent Component C, as required by the instant application.  Such a reconstruction of the prior art would be based on impermissible hindsight.

    PNG
    media_image4.png
    203
    129
    media_image4.png
    Greyscale
Selvamalar et al. (“Copolymerization of 4-benzyloxycarbonylphenyl methacrylate with glycidyl methacrylate: synthesis, characterization, reactivity ratios and application as adhesives,” Reactive and Functional Polymers, Vol. 56, Issue 2, 6 August 2003, p89-101”) teaches 4-benzyloxycarbonyl phenyl methacrylate of the following formula I.


	





Selvamalar et al. fails to teach the oligomeric dimethacrylate as required by instant component A, the (poly)carbonate-(poly)urethane dimethacrylate as required by instant component B, and the reactive diluent as required by instant component C (having isopropyl and methyl functionality). Selvamalar et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the generic teaching copolymerization of benzyloxycarbonylphenyl methacrylate with glycidyl methacrylate, to the specifically claimed curable composition comprising Component A having instant chemical formula (I) and Component B of instant chemical formula (II), (III), (IV) or (V), and reactive diluent Component C, as required by the instant application.  Such a reconstruction of the prior art would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767